Citation Nr: 9908969	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-29 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease 
as secondary to service-connected schizophrenia.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to January 
1945.  The veteran has been deemed to be incompetent for VA 
purposes since September 30, 1977.  The appellant, the 
veteran's spouse, is his guardian.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a May 1997 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to special monthly 
compensation (SMC) based on the need for regular aid and 
attendance of another person or on account of being 
housebound.  The appellant filed a timely notice of 
disagreement (NOD) as to the denial of the SMC claim, and 
raised a claim of entitlement to service connection for 
Parkinson's disease as secondary to service-connected 
schizophrenia.  The appellant was issued a statement of the 
case (SOC) as to the denial of the SMC in September 1997.  
The RO received the appellant's substantive appeal later that 
month.

By rating decision issued in October 1997, the RO denied the 
appellant's claim for secondary service connection for 
Parkinson's disease.  The appellant's accredited 
representative filed a timely NOD, and the appellant was 
issued a SOC as to this issue in March 1998.  The RO received 
a substantive appeal as to this issue later that month.


REMAND

VA has a duty to assist the appellant in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  This includes the 
duty to obtain VA examinations which provide an adequate 
basis upon which to determine entitlement to the benefit 
sought, as well as the duty to obtain all relevant treatment 
records referred to by the appellant.  Littke v. Derwinski, 1 
Vet. App. 90 (1991).  Examinations must also address the 
rating criteria in relation to the veteran's symptoms.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  Consequently, 
examinations by specialists are recommended in those cases 
which present a complicated disability picture.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (1998).

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of his service-
connected condition, the veteran is to be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability prior to aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (en banc) (1995).

A preexisting injury or disease, in turn, will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1998).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306(b) (1998).  The specific 
finding requiring that an increase in disability during 
peacetime service is due to the natural progress of the 
condition will be met when the available evidence of a nature 
generally acceptable as competent shows that the increase in 
severity of a disease or injury or acceleration in progress 
was that normally to be expected by reason of the inherent 
character of the condition or influence peculiar to military 
service.  Consideration will be given to the circumstances, 
conditions, and hardships of service.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(c) (1998).

In the instant case, the RO concedes that the veteran is in 
need of the regular aid and attendance of another person.  
However, medical evidence of record indicates that the 
primary disability requiring this care is Parkinson's 
disease, a condition which is not service-connected.  In this 
regard, the appellant maintains that the veteran's 
Parkinson's disease has been permanently aggravated by the 
medications prescribed for the control of her spouse's 
service-connected schizophrenia.  In support thereof, the 
appellant has submitted medical treatises which indicate that 
tranquilizers, such as those prescribed for treatment of the 
veteran's mental disorder (Haloperidol, Thioridazine or 
Chlorpromazine) cause secondary disorder called 
"Parkinsonism."  Indeed, the medical treatise, VA 
outpatient and examination reports of record confirms that 
the veteran has been on Chlorpromazine, which is known as 
Thioridazine, for many years and that this medication has 
exacerbated his Parkinson's disease.

Notwithstanding, that the medical evidence of record also 
indicates that Parkinsonism is reversible by taking the 
individual off of the drug in question.  Here, an April 1997 
VA outpatient treatment show that was specifically taken off 
of Chlorpromazine in order to alleviate its effect.  
Nonetheless, the Board notes that further treatment records 
reflecting that the veteran's Parkinsonism has, in fact, been 
reversed have not been associated with the veteran's claims 
folder.  Clearly, additional assistance is necessary.

The Court has stated that the Board may only consider 
independent medical evidence to support its findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board may seek an advisory opinion, order a medical 
examination or cite recognized medical treatise in its 
decisions that clearly support its ultimate conclusions.  
This procedure ensures that all medical evidence contrary to 
the veteran's claim will be made known.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Inasmuch as this case is already 
being remanded, the Board would find it useful if the RO 
schedule the veteran for a special neuropsychiatric 
examination in order to resolve whether the veteran's 
Parkinson's disease has been permanently aggravated by his 
service-connected mental disorder.

As noted above, the veteran has been deemed to be incompetent 
for VA purposes since September 30, 1977.  Nonetheless, the 
Board notes that the April 1997 VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
was signed by the veteran rather than his spouse-guardian.  
As this case is already being remanded to the RO for further 
development, the Board finds that the appellant, the 
veteran's spouse, should be given an opportunity to complete 
a 'new' VA Form 21-22.

Under the circumstances of this case, the Board finds that 
additional assistance is necessary, and this case is REMANDED 
to the RO for the following actions:

1.  The appellant should be requested to 
identify all sources of treatment that 
the veteran received for his Parkinson's 
disease and service-connected 
schizophrenia since April 1, 1997, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source she 
identifies.  Copies of the medical 
records from all sources she identifies 
should then be requested.  All records 
obtained should be added to the claims 
folder.

2.  The RO should also send the appellant 
copies of VA Forms 21-22 and 22a so that 
she can confirm the authorization of The 
American Legion as her representative 
before the Board or appoint another 
accredited organization to do so.  The 
Board reminds the appellant that this 
request must be associated with the 
veteran's claims folder or received by 
the Board prior to the processing of this 
appeal, or the Board will presume that 
she desires to proceed without 
representation.  A copy of the letter 
from the RO informing the appellant of 
the same must be associated with the 
claims folder.

3.  Once the above-requested information 
is received and associated with the 
claims folder, the veteran should be 
scheduled for VA neuropsychiatric 
examination in order to determine whether 
his Parkinson's disease or Parkinsonism 
was caused or permanently aggravated by 
the medications taken for the control of 
his service-connected schizophrenia.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the examiner 
prior to his or her examination.  X-rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiner.  At the conclusion of the 
evaluation, the neuropsychiatrist is 
asked to state, to a reasonable degree of 
medical certainty, whether the veteran 
still manifests Parkinson's disease 
and/or Parkinsonism.  If so, then the 
examiner must also provide a medical 
opinion as to:

a.  The relationship, if any, of this 
disorder(s) to the veteran's service-
connected schizophrenia; and

b.  The relationship, if any, of this 
disorder(s) to the veteran's prolonged 
use of Chlorpromazine.  

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
The examination report should then be 
associated with the veteran's claims 
folder.

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific joint opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  The RO must then re-adjudicate the 
appellant's claim service connection for 
Parkinson's disease as secondary to 
service-connected schizophrenia.  If the 
appellant's claim is found to be well 
grounded, then the RO should specifically 
consider the provisions of 38 C.F.R. § 
3.310 (1998) and the directives set forth 
in Allen, supra.

6.  If this determination remains 
unfavorable to the appellant, she and her 
accredited representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should also 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
appellant should be afforded the 
opportunity to respond thereto.

The Board reminds the appellant and her representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. App. 398 
(1995).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant until she 
receives further notice.

The appellant's claim for special monthly compensation for 
the veteran based on the need for regular aid and attendance 
of another person or on account of being housebound is held 
in abeyance pending the return of this case to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
